Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1-6 include reference characters “3” and “4” not included in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 8 plots two properties, the lines used in the graph are not distinct from one another.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5, in the second line, “a center” is changed to --the center--.
Claim 12, in the fourth line, “the outer side” is changed to –the outer side of--, to correct for an obvious grammatical omission.
Claim 15, in the second line, “the outside” is changed to --the outer side--.

Authorization for this examiner’s amendment of claims 5, 15, and 22 was given in an interview with Brandon Zuniga (Registration No. 67038) on February 11, 2022.  

REASONS FOR ALLOWANCE
Claims 1-5, 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, along with its dependent claims, are allowed for the inclusion of limitations:
a width of the flux isolating hole (12) smoothly increases in a direction from an outer side of the rotor body toward a center thereof;
an angle formed by two lines respectively connecting the center of the rotor body (1) and each of two end points G of an inside wall of the flux isolating hole (12) is E; and
60°>E>40°.
Independent claim 21 is allowed for the inclusion of limitations:
a width of the flux isolating hole (12) smoothly increases in a direction from an outer side of the rotor body (1) toward a center thereof;
a length of the flux isolating hole (12) in the radial direction of the rotor body is F, and a radius of the rotor body (1) is R; and
0.4≥F/R≥0.1.
Independent claim 22 is allowed for the inclusion of limitations: 
a width of the flux isolating hole (12) smoothly increases in a direction from an outer side of the rotor body (1) toward a center thereof; 
a vertex of 14) of the flux isolating hole (12)-- and a center line of the flux isolating hole (12) intersect at an intersection M, and a distance from the intersection M to an outside wall of the flux isolating hole (12) is H, and in the radial direction of the rotor body (1), a length of the flux isolating hole (12) is F; and
0.5≥H/F≥0.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834